DETAILED ACTION
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 8 and 12-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-3 recite:
- extracting color characteristic values, and 
- analyzing by a data processing module.
Claim 1 further recites:
- storing values in a memory.
	The limitation of extracting color characteristic values, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components (i.e. the digital image processing module).  That is, other than reciting “by the digital image processing module”, “extracting” in the context of this claim encompasses the user manually determining color characteristics.  Similarly (for claim 1 only), the limitation of “storing”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for recitation of generic computer components (memory).  For example, but for the “in a memory” language, “storing” in the context of this claim encompasses the user recording the ‘extracted information (not 
This judicial exception is not integrated into a practical application.  In particular, the claim recites additional elements – using a digital image processing module, a memory, and a data processing module to perform analysis and storing steps.  The processors (processing modules) in both steps are recited at a high level of generality (i.e. as a generic processors performing generic computer functions of extracting information and analyzing data based on a digital image) such that they amount to no more than instructions to apply the exception using generic computer components.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to the integration of the abstract idea into a practical application, the additional element of 
In further regard to claim 2, the process of extraction is repeated which also does not amount to any more in terms of additional elements than claim 1.
In further regard to claim 3, the claim further requires optical spectroscopy and infrared pyrometry, but each of these elements are further well known in the prior art and therefore do not amount to significantly more than the judicial exception.  The claim further requires comparing values but this amounts to a mental step or math, there is no further practical application.
Dependent claims 4, 8 and 12-26 also do not include additional elements that overcome the judicial exception.  Claims 4 and 5 only require further mental steps and claim 8 partially clarifies the ‘color characteristic values’ of claim 1. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 12-14, 16 and 19-21 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 12 and 19 require comparing values wherein the comparing is “based on a model” but the model is not disclosed and therefore there is no particular measure of how the values are determined or compared based on the model.  Furthermore, there is no clarity how the model predicts optimal values or how it is “configured” to do so.
Claims 13 and 20 require a step of “constituting a data base” but there is no liaison to the base claims as how the claimed data base impacts the process.  It is required that there is a data base that has information but no further guidance on the claimed process.
Claims 14 and 21 further refer to claims 12/19 and clarify that the prediction is “based on” data sets containing information but the claim is still unclear because there is no clear direction as to the exact information provided but further how the prediction is based on the data (i.e. there is no link or description between the prediction and the data to described how one, provided (undefined) data, would predict the parameters.
Claim 16 requires that the extracted color is that of the sub-surface, but requires the characteristics to be extracted from the edge, while the literal support is found in the specification, it is not clear how an image (understood as the surface of the edge) is the sub-surface of the growth substrate.



Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6, 8, 15-18, 21-23, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Grotjohn (2017/0271132) in view of Kazahaya (2006/0216515) and Misra (WO2014/035344).
	Grotjohn teaches a method for monitoring the growth conditions of a microwave plasma diamond deposition process (see abstract), the method being implemented by a monitoring device, the method comprising:
- capturing a digital color image of at least one growing diamond layer, using a digital image capturing means – see camera [0007] directed at the surface during growth and
- analyzing by a data processing module the data extracted from the image – see as per [0051] wherein a computer including a control system is used to analyze and store the data gathered (see memory coupled to the computer) – the data gathering and analyzation is described as happening in “real time” [0007], therefore understood as during growth.  The claim only requires a detection of values and the teachings of Grotjohn include the same.
	Grotjohn teaches all elements of the claim except specifically for the taking a color image and therefore specifically extracting color characteristic values.
	Kazahaya, however, teaches that helpful information about the growth of a diamond film by CVD can be determined from a color image of the diamond film [0057].  	Furthermore, Misra teaches a process including the use of a camera and other instruments to measure data during the formation of a diamond layer by microwave 
It would have been obvious to one of ordinary skill in the art at the effective date of the invention to employ a color image as taught by Kazahaya and in the method of Grotjohn as the color information helps to provide useful data as per Kazahaya such as surface unevenness.  One would combine the methods with the further guidance of Misra that color information is helpful and applicable to in-situ (i.e. during diamond growth) process.  While Kazahaya does not teach employing the information in real time, Grotjohn already teaches: taking an image by a camera, analyzing the data and making changes in real-time and Misra teaches employing color information in the same manner, though the color information is not taken from a digital image.   Therefore one of ordinary skill in the art would readily apply the color image of Kazahaya for the same purpose based on the teaching of Kazahaya that useful information can be determined from the color data and Misra taches that color information is useful for adjusting process parameters of a diamond growth process.
	In further regard to the “storing in a memory”, Grotjohn further teaches storing values in memory and/or a computer readable storage medium [0051]. Misra also specifically teaches that such measuring and detecting is used to “collect information”.
	In regarding to the determining new values and modifying, modify is not particularly limited and includes turning off the system, for example, but in any case, Grotjohn teaches that the real time monitoring is related to feedback adjustment [0007].  
Regarding claim 2, all elements are met as per above.  The combined art teaches a continuous collection of data and therefore the ‘extraction step’ is repeated at different times as claimed.  The elements related to being followed by a step of determining a distribution of color characteristics is purely a mental step and understood as completed by the combined prior art process as the process comprises in situ adjustments therefore it is understood that the color characteristics distribution are determined.
	Regarding claim 3, Misra teaches the use of spectroscopy and pyrometry is well known in the diamond art [0003-05], therefore to add such measurements into the system and method would have been routine to one of ordinary skill.
	Regarding claims 4 and 5, the steps of ‘determining’ as claimed are mental steps, but in any case wherein the combined prior art teaches in situ adjustments, understood as performed.  The claims lack any actual requirement to adjust values.
	Regarding claim 6, as described by Grotjohn, the system includes a control module which is capable of controlling the system [0051].  While not explicitly described as a control module, it is understood to be the same as the computer is also described as having a processer which as noted is equivalent to the claimed processing module.
	Regarding claims 8, 18 and 23, Kazahaya teaches color shade which broadly is related as described to hue.  
	Regarding claims 15, 16, 21 and 26, the teachings are not particularly limiting on the location of the image, the combined teachings include taking images and such images include an edge or surface.  Further to the color being the color of the subsurface, the color as taken per the image and: 1. to the extent that an image of the 
	Regarding claims 17 and 22, the claimed step is a mental step but in any case the prior art necessarily includes determining which parameters are to be adjusted.

	Claims 12, 14, 19, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Grotjohn (2017/0271132) in view of Kazahaya (2006/0216515) and Misra (WO2014/035344) and Lemelson (5,871,805).
Regarding claims 12, 19 and 24, the teachings of Grotjohn et al are described above, including the control of the process, but do not teach a model.  Lemelson teaches that it is operable to make real-time process adjustments in a vapor deposition process by applying a real-time computer model (col 4, lines 30-67).  It would have been obvious to one of ordinary skill in the art at the effective date of the invention to apply the model of Lemelson to effect the real time adjustments of the prior art as Lemelson teaches that a model is an effective manner of assisting the carrying out of such adjustments.  It is further noted that the prior art necessarily carries out the adjustments with some type of algorithm, model or look up table otherwise there would be no basis or guidance for the adjustments and to apply Lemelson’s model would be an obvious, known option for carrying out such adjustments.
In regard to the particular use of trained on a set of ‘reference data’ there is no particular further limitation associated with such data and in any case the prior art necessarily includes the use of such data in the same.   Also, in combining the art, one 
Further to claim 14, the method includes a further mental step of carrying out the prediction without clearly setting forth any algorithm or direction to one to determine how the optimal parameters are predicted and the prior art is understood, based on the combination as outlined above, to include the same parameters and characteristics.

Claims 13, 20 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Grotjohn (2017/0271132) in view of Kazahaya (2006/0216515) and Misra (WO2014/035344) and Moslehi (5,446,825).
The teachings of Grotjohn et al are described above, including the control of the process, but do not teach a model.  Moslehi teaches that it is operable to use a look up table in a vapor deposition process in order to set real time values of process variables (col 17, lines 8-30). It would have been obvious to one of ordinary skill in the art at the effective date of the invention to apply the look up table of Moslehi to effect the real time adjustments of the prior art as Moslehi teaches that a model is an effective manner of assisting the carrying out of such adjustments.  It is further noted that the prior art necessarily carries out the adjustments with some type of algorithm, model or look up table otherwise there would be no basis or guidance for the adjustments and to apply Moslehi’s look up table would be an obvious, known selection for carrying out the task.  Yet further, the applicants claim such alternative methods (see model of claim 12) and set forth no criticality of the same.
. 

Response to Arguments
Applicant's arguments filed 04/19/2021 have been fully considered but they are not persuasive. The Office agrees that the amendments have overcome the claim interpretations under 112(f), however.  
	In regard to the 101 rejections, the rejections are maintained.  Applicants do, in fact, now require a modification of the process, but this does not necessarily amount to an appropriately integrated practical application of the abstract idea.
	The requirement is that the abstract idea must be integrated into a particular practical application – in this case the amended claims do not meet this burden because the modification as claimed is as simple as turning off the system and therefore the steps are carried out with a high degree of generality.  
	It is initially held that the claim is based primarily on the basis of analyzing data, see MPEP 2106.04(a)(2) III. B. and C. 

If a claim recites a limitation that can practically be performed in the human mind, with or without the use of a physical aid such as pen and paper, the limitation falls within the mental processes grouping, and the claim recites an abstract idea. See, e.g., Benson, 409 U.S. at 67, 65, 175 USPQ at 674-75, 674 (noting that the claimed "conversion of [binary-coded decimal] numerals to pure binary numerals can be done mentally," i.e., "as a person would do it by head and hand.");

Claims can recite a mental process even if they are claimed as being performed on a computer. The Supreme Court recognized this in Benson, determining that a mathematical algorithm for converting binary coded decimal to pure binary within a computer’s shift register was an abstract idea. The Court concluded that the algorithm could be performed purely mentally even though the claimed procedures "can be carried out in existing computers long in use, no new machinery being necessary." 409 U.S at 67, 175 USPQ at 675. See also Mortgage Grader, 811 F.3d at 1324, 117 USPQ2d at 1699 (concluding that concept of "anonymous loan shopping" recited in a computer system claim is an abstract idea because it could be "performed by humans without a computer").


Tilghman v. Proctor, 102 U.S. 707 (1881), provides an example of effecting a transformation of a particular article to a different state or thing. In that case, the claim was directed to a process of subjecting a mixture of fat and water to a high degree of heat and included additional parameters relating to the level of heat, the quantities of fat and water, and the strength of the mixing vessel. The claimed process, which used the natural principle that the elements of neutral fat require that they be severally united with an atomic equivalent of water in order to separate and become free, resulted in the transformation of the fatty bodies into fat acids and glycerine. Id. at 729.

In this case, the abstract idea is the primary focus of the claimed and the use of the camera and related analysis is not sufficient to set forth the required particularity.
	In regard to the prior art rejections, the Office also does not agree.  The combined references teach: 1. using a camera, 2. using color information and 3. adjusting process parameters in real time.  While Kazahaya does not teach the use of a color image in the same sense that would be produced directly from a camera, the teachings include the production of a color image and further Kazahaya is relied on for the teachings that the ‘color’ information is useful.  The claim language does not require the color to be handled or detected in the manner argued.  Furthermore, the combined teachings of Grotjohn and Misra teach using a camera – one combining Kazahaya with those teachings would realize that a color image would provide benefit for extracting certain information.  In fact, wherein the “color” image is not defined, any image that has contrast of colors (i.e. black, white, gray) meets the claim limitations.
	In order to overcome the rejections, applicants could further define the color requirements and/or the extracted data and further, particularly in regard to the 101 rejections, amend to include specifically defined process changes that effect a difference in the deposited layer. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A MILLER, JR whose telephone number is (571)270-5825.  The examiner can normally be reached on 8-5 (Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSEPH A MILLER, JR/Primary Examiner, Art Unit 1715